The judge did not err in denying the defendant’s motions for directed verdicts presented at the close of the Commonwealth’s case. See Commonwealth v. Kelley, 370 Mass. 147, 149-151 (1976). It is true that no eyewitness made an in-court identification of the defendant as one of the individuals who had been present during the actual commission of the robberies in the store, but there was evidence from which the jury could have found that a total of six persons had been present and actually participated in the robberies; that the young man who had smashed the window of the cashier’s office, entered the office and opened the cash drawer had been wearing a “brown winter coat” and had “[stuffed] ... money in his pockets”; that the defendant was one of the six persons who had emerged and fled from the getaway car when it was trapped by a police cruiser which had continuously pursued the car from the side street immediately adjacent to the store; that when captured by the police following a brief pursuit from the getaway car, the defendant was wearing a “brown ... jacket... and in both pockets [were] stuffed large amounts of bills”; that the driver of the getaway car and the three other occupants thereof who were also captured (the sixth occupant escaped) had all participated in the actual commission of the robberies in the store; and that the defendant, when arrested, had given a false name and falsely stated his age to be such that he would be charged as a juvenile. The disposition of the motions was governed by such cases as Commonwealth v. Breen, 357 Mass. 441, 447-448 (1970), and Commonwealth v. Drew, 4 Mass. App. Ct. 30, 31, 32 (1976), rather than by such cases as Commonwealth v. Perry, 357 Mass. 149, 151 (1970), and Commonwealth v. Murphy, 1 Mass. App. Ct. 71, 76-77 (1973).

Judgments affirmed.